Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
In the response of 6/1/2021, Applicant amended claims 1-11 and 15. Claims 1-15 are currently pending
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. 
Applicant
Examiner responds, Seidel, Col. 1 and Lines 30-35, discloses, “Remote controls typically use infra-red (IR) signals to communicate with devices that they operate. Each IR signal may be described using an IR code. Remote controls that communicate with IR signals typically use an embedded microprocessor and an embedded non-volatile memory chip to store control tables that specify the IR signaling required for communication with the device that the remote control operates;” Col. 3, Lines 42-58;  “Each of the one or more mode codes identifies a set of signals (or IR codes) used by a type of remote control to control a type of device;” and  Col. 13, Line 65-Col. 14, Line19; “particular mode codes may be distinguished based on particular IR codes associated with the operation issued by pressing a button on the source remote control”. (Emphasis Added)  
Consequently, the cited art discloses, “retrieving from the first memory of the first device a data that was required to be provided to the first device to thereby configure the first device to communicate commands to a second device,” within the broadest reasonable interpretation. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who 

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Seidel et al. (USP 7,671,758 B1)(hereinafter Seidel).
Regarding claim 1, Seidel discloses a system, (Seidel, Fig. 4 and Col. 10, Line 61-65; a system 4000)
comprising : a first device having a first processing device and a first memory (Seidel, Figs. 4 and 5 and  Col. 10, Lines 61-65; a source remote control 4040; Col. 1, Line 30-38;  Remote controls that communicate with IR signals typically use an embedded microprocessor and an embedded non-volatile memory chip to store control tables that specify the IR signaling required for communication with the device that the remote control operates.)
having stored thereon first instructions, (Seidel, Figs. 4 and 5  and Col. 11, Line 30-38;   Source remote control 4040;and Col. 1 and Lines 30-37; an embedded non-volatile memory chip to store control tables that )
the first instructions, when executed by the first processing device, causing the first device to perform steps comprising: retrieving from the first memory of the first device a data that was required to be provided to the first device to thereby configure the first device to communicate commands to a second device (Seidel, Figs. 4 and 5-6 and Col. 1 and Lines 30-35; Remote controls typically use infra-red (IR) signals to communicate with devices that they operate. Each IR signal may be described using an IR code. Remote controls that communicate with IR signals typically use an embedded microprocessor and an embedded non-volatile memory chip to store control tables that specify the IR signaling required for communication with the device that the remote control operates; Col. 3, Lines 42-58; Each of the one or more mode codes identifies a set of signals (or IR codes) used by a type of remote control to control a type of device.  Col. 13, Line 65-Col. 14, Line19; particular mode codes may be distinguished based on particular IR codes associated with the operation issued by pressing a button on the source remote control  )
via use of a first wireless communications channel; (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters)
Seidel, Fig. 4 and Col. 3, Lines 59-3; To program a target remote control, a user presses a button on the source remote control to cause a signal, such as an IR signal containing an IR code, to be transmitted from the source remote control to be received by the computing device.)
 via use of a second wireless communications channel that is different than the first wireless communications channel, (Seidel, Fig. 4 and Col. 11, Lines 5-16; Detector 4020 may be implemented using any means that can exchange signals over communications links 4060 and 4062 with remote controls. Detector 4020 captures and decodes signals received from remote controls. Although many remote controls use radio frequency (RF) or infra-red (IR) transmitters, detector 4020 may communicate with remote controls using any transmission medium, including portions of the electromagnetic spectrum and sound.)
the signal having a representation of the data that was required to be provided to the first device to thereby configure the first device to communicate commands to the second device via use of the first wireless communications channel. (Seidel, Figs. 4 and Col. 1 and Lines 30-37; Remote controls typically use infra-red (IR) signals to communicate with devices that they operate. Each IR signal may be described using an IR code; Col. 12, Line 22-59; The input signal received in step 620 may contain an IR code… In Col. 13, Line 65-Col. 14, Line19; particular mode codes may be distinguished based on particular IR codes associated with the operation issued by pressing a button on the source remote control )
Regarding claim 2, Seidel discloses wherein the data that was required to be provided to the first device to thereby configure the first device to communicate commands to the second device via use of the first wireless communications channel comprises a codeset identifier. (Seidel, Col. 3, Lines 42-58; Each of the one or more mode codes identifies a set of signals (or IR codes) used by a type of remote control to control a type of device.)
Regarding claim 3, Seidel discloses wherein the codeset identifier is used by the first device to select a codeset from among a plurality of codesets stored in the memory of the first device. (Seidel, Col. 1, Line 58-Col. 2, Line 6; To use a pre-programmed universal remote control, a user must configure the pre-programmed universal remote control by indicating which remote control to emulate by entering in the specific mode code; .  Col. 13, Line 65-Col. 14, Line19; particular mode codes may be distinguished based on particular IR codes associated with the operation issued by pressing a button on the source remote control)
Regarding claim 4, Seidel discloses wherein the first wireless communications channel comprises a radio frequency communications channel. (Seidel, Figs. 4 and 5-6 remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)
Regarding claim 5, Seidel discloses wherein the first wireless communications channel comprises an infrared communications channel. (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)
Regarding claim 6, Seidel discloses, wherein the third device has a second processing device and a second memory having stored thereon second instructions, (Seidel, Fig. 4 and Col. 11, Lines 5-29; Detector 4020 is a functional component that receives signals from remote controls, sends signals to remote controls. Detector 4020 is operationally connected to computing device 4010, and may exchange data with computing device 4010…. computing device 4010 includes a control data store 700 that may be implemented using any volatile or non-volatile memory capable of storing control data.)
the second instructions, when executed by the second processing device, causing the third device to perform steps comprising: receiving the signal via use of a receiver of the third device; (Seidel, Fig. 4 and 6 and Col. 12, Lines 22-37; an input signal is received. Step 620 may be performed by a user directing a source remote control towards set-top unit 110 and pressing a button, e.g., pressing the number "3" on the source remote control…The input signal received in step 620 may contain an IR code.)
Seidel, Col. 1, Line 58-Col. 2, Line 6; To use a pre-programmed universal remote control, a user must configure the pre-programmed universal remote control by indicating which remote control to emulate by entering in the specific mode code; Col. 3, Lines 25-35; Embodiments of the invention allow a user to configure a first remote control (referred to herein as a target remote control) to emulate the functionality of a second remote control (referred to herein as the source remote control).)
 to be displayed on a display device associated with the third device. (Seidel, Fig. 6 and Col. 12; Line 60-Col. 13, Line 14; In step 640, set-top control unit 110 displays the particular mode code determined in step 630 on a display, such as TV 130.)
Regarding claim 7, Seidel discloses wherein the first wireless communications channel comprises a radio frequency communications channel. (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)
Regarding claim 8, Seidel discloses wherein the first wireless communications channel comprises an infrared communications channel. (Seidel, Figs. 4 and 5-6 and remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)
Regarding claim 9, Seidel discloses wherein the third device has a second processing device and a second memory having stored thereon second instructions, (Seidel, Fig. 4 and Col. 11, Lines 5-29; Detector 4020 is a functional component that receives signals from remote controls, sends signals to remote controls. Detector 4020 is operationally connected to computing device 4010, and may exchange data with computing device 4010…. computing device 4010 includes a control data store 700 that may be implemented using any volatile or non-volatile memory capable of storing control data.)
 the second instructions, when executed by the second processing device, causing the third device to perform steps comprising: receiving the signal via use of a receiver of the third device; (Seidel, Fig. 4 and 6 and Col. 12, Lines 22-37; an input signal is received. Step 620 may be performed by a user directing a source remote control towards set-top unit 110 and pressing a button, e.g., pressing the number "3" on the source remote control…The input signal received in step 620 may contain an IR code.)
and using the representation of the data that was required to be provided to the first device to thereby configure the first device to communicate commands to the second device via use of the first wireless communications channel to automatically configure the third device to communicate with the second device (Seidel, Fig. 4 and 6 an input signal is received. Step 620 may be performed by a user directing a source remote control towards set-top unit 110 and pressing a button, e.g., pressing the number "3" on the source remote control…The input signal received in step 620 may contain an IR code.)
via use of the first wireless communications channel. (Seidel, Fig. 4 and Col. 11, Lines 5-16; Detector 4020 may be implemented using any means that can exchange signals over communications links 4060 and 4062 with remote controls. Detector 4020 captures and decodes signals received from remote controls. Although many remote controls use radio frequency (RF) or infra-red (IR) transmitters, detector 4020 may communicate with remote controls using any transmission medium, including portions of the electromagnetic spectrum and sound. )
Regarding claim 10, Seidel discloses wherein the first wireless communications channel comprises a radio frequency communications channel. (Seidel, Fig. 4 and Col. 11, Lines 5-16; Detector 4020 may be implemented using any means that can exchange signals over communications links 4060 and 4062 with remote controls. Detector 4020 captures and decodes signals received from remote controls. Although many remote controls use radio frequency (RF) or infra-red (IR) transmitters, detector 4020 may communicate with remote controls  )
Regarding claim 11, Seidel discloses wherein the first wireless communications channel comprises an infrared communications channel. (Seidel, Fig. 4 and Col. 11, Lines 5-16; Detector 4020 may be implemented using any means that can exchange signals over communications links 4060 and 4062 with remote controls. Detector 4020 captures and decodes signals received from remote controls. Although many remote controls use radio frequency (RF) or infra-red (IR) transmitters, detector 4020 may communicate with remote controls using any transmission medium, including portions of the electromagnetic spectrum and sound. )
Regarding claim 12, Seidel discloses, wherein the first device comprises a universal remote control device. (Seidel, Fig. 5 and Col. 11, Lines 48-55; The remote control of FIG. 5 is merely illustrative, as any remote control may be used as either source remote control 4040 and any universal remote control may be used as target remote control 4050.)
Regarding claim 13, Seidel discloses wherein the second device comprises a television and the third device comprises a media access device. (Seidel, Fig. 6 and Col. 12; Line 60-Col. 13, Line 14; In step 640, set-top control unit 110 displays the particular mode code determined in step 630 on a display, such as TV 130.
Regarding claim 14, Seidel discloses wherein each of the first device and the third device comprises a universal remote control device. (Seidel, Fig. 5 and Col. 11, Lines 48-55; The remote control of FIG. 5 is merely illustrative, as any remote control may be used as either source remote control 4040 and any universal remote control may be used as target remote control 4050; Col. 13, Lines 15-21; In step 650, set-top control unit 110 transmits the particular mode code chosen in step 630 to the target remote control. The target remote control may then configure itself using the received mode code. In this way, the user does not need to manually configure the target remote control.)
Regarding claim 15, Seidel discloses, wherein the instructions cause the first device to both retrieve from the first memory the data that was required to be provided to the first device to thereby configure the first device to communicate commands to the second device via use of the first wireless communications channel and to transmit the signal in response to a predetermined key entry code being provided to the first device. (Seidel, Figs. 4 and 5-6 and Abstract; A user presses a button on a source remote control to cause an input signal to be transmitted from the source remote control to be received by the detector… a particular IR code that is associated with the source remote control; Col. 3, Line 59-Col. 4, Line 3; a user presses a button on the source remote control to cause a signal, such as an IR signal containing an IR code, to be transmitted from the source remote  Col. 12, Line 22-37; a user directing a source remote control and pressing a button, e.g., pressing the number "3" on the source remote control… an input signal may be sent… by the source remote control using a variety of means… The input signal … may contain an IR code.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim5 of U.S. Patent No. 10,553,107 in view of Seidel. The ‘107 Patent does not specifically claim a processing device, however, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement the ‘107 patent with the known technique of providing a processing device, as taught by Seidel, in order to enable the remote controller to carry out the memory retrieval and transmission functionality.

Claim Numbers of the instant Application
Claim Numbers of USP 10,553,107
Claim 1 (Currently Amended) A system, comprising: a first device having a first processing device and a first memory having stored thereon first instructions, the first instructions, when executed by the first processing device, causing the first device to perform steps comprising: retrieving from the first memory of the first device a data that was required to be provided to the first device to thereby configure the first device to communicate commands 












to  a second device via use of a first wireless communications channel; 



and transmitting a signal via use of a transmitter of the first device to a third device via use of a second wireless communications channel that is different than the first wireless communications channel, the signal having a representation of the data that was required to be provided to the first device to thereby configure the first device to communicate commands to the second device via use of the first wireless communications channel.
Claim 5 which depends from claim 4 which depends from claim 1
1. A method comprising: transmitting from a remote control device …a codeset identifier that was retrieved from a memory device of the remote control device, wherein the codeset identifier corresponds to a codeset that is currently being used by the remote control device 
Concerning processing device
 (Seidel, Figs. 4 and 5 and  Col. 10, Lines 61-65; a source remote control 4040; Col. 1, Line 30-38;  Remote controls that communicate with IR signals typically use an embedded microprocessor and an embedded non-volatile memory chip to store control tables)
 


…to control functional operations of an intended target device



transmitting from a remote control device to a set top box…and wherein an entirety of the codeset identifier is transmitted to the set top box as part of a single wireless data communication; 
 Concerning a second wireless communication channel different than the first (Seidel, Fig. 4 and Col. 11, Lines 5-16; Detector 4020 may be implemented using any means that can exchange signals over communications links 4060 and 4062 with remote controls. )






and causing information representative of the received codeset identifier to be displayed by the set top box 
4. The method as recited in claim 1, wherein the information representative of the received codeset identifier to be displayed by the set top box in a display device associated with the set top box comprises a brand for the intended target device.
5. The method as recited in claim 4, wherein the information representative of the received codeset identifier to be displayed by the set top box in a display device associated with the set top box further comprises a model for the intended target device.

Claim 2
Claim 5
Claim 3
Claim 5
Claim 6
Claim 5
Claim 9
Claim 5
Claim 15
Claim 5


Claim 4
Claim 5 (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)

Claim 5
Claim 5 (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)

Claim 7
Claim 5 (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)

Claim 8
Claim 5 (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)

Claim 10
Claim 5 (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)

Claim 11
Claim 5 (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)

Claim 12
Claim 5 (Seidel, Fig. 5 and Col. 11, Lines 48-55; The remote control of FIG. 5 is merely illustrative, as any remote )

Claim 13
Claim 5 (Seidel, Fig. 6 and Col. 12; Line 60-Col. 13, Line 14; In step 640, set-top control unit 110 displays the particular mode code determined in step 630 on a display, such as TV 130.)

Claim 14
Claim 5  (Seidel, Fig. 5 and Col. 11, Lines 48-55; The remote control of FIG. 5 is merely illustrative, as any remote control may be used as either source remote control 4040 and any universal remote control may be used as target remote control 4050; Col. 13, Lines 15-21; In step 650, set-top control )




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shiraisi (WO 9800933 A1.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687